Kinkade, J.
I concur in the conclusion reached and also in all that has been stated in the opinion of Judge Richards*. It is fundamental, as has been stated, that the extraordinary writ of injunction will not be issued where there exists an adequate remedy at law, and it is equally fundamental that it will not be issued where the party seeking the injunction has no need of any remedy either in equity or at law. With commendable frankness counsel for the petitioners in these cases plant their case on the proposition that the mayor was wholly without power to take the action which he threatened to take. If that be true, then, as stated in the opinion of Judge Richards, the action, if taken, would be an utter nullity, void from every viewpoint, and it is somewhat difficult to see how an act of this character, utterly void, could in anywise-violate or interfere with the rights of the petitioners. Void action is no action, and it may be entirely disregarded by the persons against whom it is sought to be directed in its effect; and this is sufficient reason alone, it seems to me, to deny the prayer of these petitions for an injunction.